EXHIBIT 23.1 CONSENT OF LARRY O’DONNELL, CPA, P.C. LARRY O’DONNELL, CPA, P.C. Telephone (303) 745-4545 2228 South Fraser Street Fax (303) 369-9384 Unit I Email larryodonnellcpa@comcast.net Aurora, Colorado80014 www.larryodonnellcpa.com April 14, 2010 Board of Directors Global Entertainment Holdings, Inc. 2375 E. Tropicana Ave., #8-259 Las Vegas, Nevada 89119 Gentlemen: We hereby consent to the use of our audit report of Global Entertainment Holdings for the year ended December 31, 2009, appearing in this Annual Report on Form 10-K of Global Entertainment Holdings, Inc. for the year ended December 31, 2009. /s/Larry O’Donnell & Co., CPA, P.C. Larry O’Donnell & Co., CPA, P.C.
